The court observed to the jury, that the evidence was of that positive nature as to admit of no doubt of the prisoner’s guilt. And recommended to the jury to find him guilty. That the court were always willing to hear what could be alleged in favor of the prisoner, in arrest of judgment.
Note.—At common law this offence was confined within very narrow limits.
It was held that at common law no fraud by cheating or using false prev tences, could be punished by indictment, unless it affected the public.
*179The principles laid down by Lord Mansfield, in the Brewer’s case, 3 r r . Burr. 1125 seems to have been respected and adopted by his successors. He decided on a prosecution for this species of crime, that “ an offence to be indictable must be such an one as affects the , , . , , and he pointed out,
1. Fraud by using false weights, Trem. P. G. 103. 6.
2. Fraud by using false measures, Cowper, 324.
3. Fraud by using false tokens, Cro. Jac. 497.
4. Conspiracy to cheat, 2 Ld. Ray. 1179.
5. Frauds affecting the course of Justice, 4 East. Rep. 171.
The first and second offences, in order to make them indictable, must be committed in the common and ordinary course of dealing, 3 Term. Rep. p.. 104.
Chitty, in his 3 vol. C. L. p. 757. after enumerating the cases decided, concludes with the following summary : “ The cases in which fraud “ is indictable at common law, seemed confined to the use of false “ 'weights and measures ; the selling goods with counterfeit marks ; “playing with false dice; and frauds affecting the course of justice, “ and immediately injuring the interest of the public or the crown.” And goes on to say : “ The first three of the above class of cases seem “ to come under the denomiation offalse tokens, often used in the old “ authorities. They seem to depend on the principle, that they be- “ token a general intent to defraud, and support the rule laid down, “'that the injury must be to the public.”
To reach the numerous and complicated cases of fraud' that were not indictable at common law, that statute 33 Hen. 8. O. 1. was passed. This statute made the fraud upon an individual, by using false tokens, punishable by indictment, whereas at common law the offence must ' be against the public, or in some measure affect the public interest.
To supply the defects of the 33 Hen. 8. which it is said would not extend to a verbal representation, the 30 Geo. 2. was passed. In this act the word false pretences is used, and is said to include every extortion of money or goods with intent to defraud.
This statute was followed by the 52 Geo. 3. which extended the operation of former statutes to bonds, bills of exchange, bank notes, all securities and orders for the payment of money, or the transfer of goods, or any valuable thing whatsoever.
For the construction of these statutes, see the following authorities : 2 *180Ld. Ray. I46G. 2 East. P. C. 689. 6 Term. Rep. 565. 2 Burr. 1128 3 Campb.370 . 3 Term. Rep. 103. ibid. 98. East P. C. 830. 2 East, Rep-30- 2 Leach- 61^-
Our statute defining this offence is to be found 1 vol, R. L. p. 410 § 13. operative words afe:—shall knowingly and designedly, by false pretence, obtain from any other person any money, goods or chattels, or other effects whatsoever; with intent to cheat or defraud any person or body politick or coporate, &c. Itis copiedfvom 30 Geo. 2. C. 24.
Upon this statute a great number of indictments have been prosecuted in the court of sessions for the city and county of New York. The fol- t lowing is a short summary of them.
John Ring’s case, City-Hall Rec. vol. 1. p. 7.
Mordecai Lazarus’s case, ibid, p. 89. It was decided in this case that an equitable right or interest is embraced within the words. “or other effects whatsoever,” contained in the statute. And that where divers pretences alleged to be false, are laid in the same count in the indictment, and either of them sufficient within itself, is substantially proved to be false on the trial, the indictment is sufficiently supported : nor is it necessary every of-fence so laid should be proved false.
In the case of Henry Lanstaff and others, ibid p.|116 it was decided, that if a man by falsely representing himself to be in a particular situation, obtain thereby money or goods, which without such representations, he would have been unable to obtain, he is guilty of obtaining the money or goods by false pretences.
George Lynch’s case, ibid p. 438. there is in this case the following syllabus. It seems, where a man resorting to no artifice or false token, calculated to gain credit, beyond his own assertion or act founded on his own responsibility, obtains money or goods, should it appear such assertion was false, and such act fraudulent, the offence doth not fall within the provisions of the statute ■ aforesaid, and the party so defrauded must resort to a civil action for redress.
See Dinah Perry’s case, ibid 164. and vol. 3. p. 3.
In Daniel K. Allen’s case, ibid vol. 3. p. 118. it was decided, that to constitute a false pretence under the statute, it was *181necessary there should be a false allegation; and see also Eli B. Mott’s case, p. 155. vol. 4. p. 53—61.
See also James Conger’s case, and the cases there collected, ibid p. B ‘ 85 to 75, and Abraham Collin’s case, ibid p. 143.